Exhibit 10.2

AMENDMENT TO THE BIOPHARMACEUTICAL SERVICES AGREEMENT

THIS AMENDMENT (“Amendment”) effective as of April 27, 2012 (“Effective Date”),
is between Synageva BioPharma Corp., a Delaware corporation with a principal
office at 128 Spring Street, Suite 520, Lexington MA 02421 (phone: 781-357-9900;
fax: 781-357-9901) (“Synageva”) and Cytovance Biologics, Inc. a Delaware
corporation having its principal place of business at 800 Research Parkway,
Suite 200 Oklahoma City, OK 73104 (“Cytovance”).

WHEREAS, Synageva and Cytovance are parties to a Sales and Services Agreement
effective February 27, 2012 (the “Agreement”); and

WHEREAS, the parties desire to modify the Agreement as described below.

NOW, THEREFORE, in consideration of the above, with respect to the Agreement,
the parties hereby agree to the following:

 

  1. Capitalized terms used but not defined in this Amendment will have the
meanings ascribed to them in the Agreement.

 

  2. The following new Section 33 is added:

 

  33. Disposition of Equipment

Any and all additional capital requirements and associated equipment cost,
including but not limited to: inspection, transportation, qualifications, and
validation cost will be the sole and exclusive economic responsibility of
Synageva, so long as such associated equipment costs are limited to equipment
that is used exclusively for performing the Services. All such costs are to be
paid for by Synageva in advance before Cytovance initiates purchases orders.

Any and all equipment purchased by Synageva under this Agreement shall be and
remain the sole property of Synageva, and is to be used by Cytovance solely for
performing the Services. Upon request in writing from Synageva and at its sole
cost, Cytovance shall make all reasonable U.S. Uniform Commercial Code or other
filings necessary to secure and evidence Synageva’s ownership of such equipment.
Cytovance shall not remove such equipment from its facilities without the prior
written consent of Synageva. Repairs and maintenance work on such equipment
shall only be carried out by authorized service providers. Cytovance is liable
for damages to or loss of such equipment other than normal wear and tear.
Cytovance shall, upon request from Synageva and at Synageva’s sole cost, arrange
to have the equipment shipped to a location designated by Synageva.

Upon execution, this Amendment shall be made a part of the Agreement and shall
be incorporated by reference. Except as provided herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

[The remainder of this page intentionally left blank.]

 

    Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be executed by their respective officers or other representatives duly
authorized.

 

SYNAGEVA BIOPHARMA CORP.      CYTOVANCE BIOLOGICS, INC . By:   

 

     By:   

 

Print Name:    Eugene J. Kim      Print Name:   

 

Title:    Legal Counsel, Director of Intellectual Property      Title:   

 

 

    Page 2 of 2